Title: To George Washington from William Crawford, 2 August 1771
From: Crawford, William
To: Washington, George

 

Sir
Stewart Crossing [Pa.] Augt 2d 1771

I have done nothing with Colo. Crohon in regard to the Land you want of him as yeat, as I cold see none of his Land in his Line now run that will answear to be Laid of as he wants it Laid of—I have found som at about 15 or 16 mils distance from Fort pitt which is very good farming Land and good Medow Land as any, the up Land Level or no more hilly in common to Lay the ground dry The Tract is Like Gist and full as good as his Land and as Level The Draft of which I shall show you when I com Down. I do not now wheather Croghan will take this in his Line or not, he is to have a Tract Laid of by his Survayor for you on Mingo Creek which is good Land but I donot no as yeat what Quantity there will be as it is not done but is to be done and I am to bring for your Porusel the Draft when I com Down—it is to be as Large as the good Land will admit of Any how in a square which is the way he will have his Land run out I shall Close nothing any how with him till I see you which will be as soon as posable I can get my bissness don up the river but I dout much runing any Land on Tigers Valey as people in general is very contentiou⟨s⟩ for want of the Law properly Astablished amongst them but if Posably to be don I will do it.
I have run out the difrent tracts of Land Discribed in your memorandum betwen the Litle Canaway and the big Canaway and that Tract above the Captining or opposit to Pipe Creek, it is not Large I have [not] maid out the Draft yeat nor shall I do any till I com Down to your house I saw a Letter from Mr Tilghman in regard to Colo. Croghan, and he says Croghan has no right to any Land as yeat nor can not tell weather he ever will have any from the Crown, he claims it from an Endien Deed, and is making out patints to Such as will by of him, but Mr Tilghman says in his Letter Those persons Should ask themselves how they would com by there mony a gain if in a few years this title should be fo[u]nd not good.
I am to vew his Land on Mingo Creek again before I com Down and if it should not be his Land, it may be you can make it your Own Land hereafter.
I have nothing Metiral more of Let you now that I can think of but I am with respect your most Hume Sarvant

Wm Crawford



N.B. Mingo Craik Emtys into monongahalia above the mouth of Yochagania and the Land is near the head it is a small Creek.

